Citation Nr: 0419500	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  01-06 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Evaluation of right knee arthritis, currently rated as 10 
percent disabling.

2.  Evaluation of right hip arthritis, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 decision of the Oakland, 
California Regional Office (RO).  

In September 2003, the veteran testified at a Travel Board 
hearing before the undersigned.  At that time, he withdrew 
the issues of an increased rating for residuals of a gunshot 
wound of the right leg with fractured femur and the 
evaluation of leg shortening.  The issues listed on the front 
page of this decision remain on appeal.  The veteran also 
presented evidence and waived initial AOJ consideration 
thereof.  

At his hearing, the matter of service connection for a back 
disability was raised.  It is unclear if the veteran is 
seeking service connection.  The AOJ should determine if this 
is the case and take appropriate action.  

The issue of evaluation of right knee arthritis is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's arthritis of the right knee, limits flexion of 
that leg to 120 to 130 degrees, extension is to zero degrees; 
the veteran has pain, but he does not approximate either a 
functional restriction to 30 degrees of flexion or 15 degrees 
of extension; the veteran does not have instability or 
subluxation.  




CONCLUSION OF LAW

Right knee arthritis is no more than 10 percent disabling.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45,4.59, 4.71a, Diagnostic Code 5010-5003 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of the VCAA via an April 2003 VCAA 
letter.  The claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish his claim and he was 
afforded additional time to submit such evidence.  Thus, the 
claimant has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim and notice of how his claim was still deficient.  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after", the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 11.  
Pelegrini further held that the Secretary failed to 
demonstrate that, "lack of such a pre-AOJ [agency of 
original jurisdiction]-decision notice was not prejudicial to 
the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  Id at 
13.

Pelegrini I was withdrawn and replaced by Pelegrini v. 
Principi, No 01-944 (U.S. Vet App. Jun. 24, 2004).  

Pelegrini II indicated that the Court was not holding that 
where pre-AOJ-adjudication notice was not provided, the case 
must be returned to the AOJ for the adjudication to start all 
over again as though no AOJ action had ever occurred.  The 
Court stated that it recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  However, it indicated 
that the appellant had the right to VCAA content-complying 
notice and proper subsequent VA process.

In this case, due process has been provided to the veteran.  
The claimant was provided every opportunity to submit 
evidence, and to attend a hearing.  He attended a hearing.  
He was provided with notice of the appropriate law and 
regulations.  He was provided notice of what evidence he 
needed and notice of what evidence VA would secure on his 
behalf.  He was given ample time to respond.  Hence, not 
withstanding Pelegrini, to allow the appeal to continue would 
not be prejudicial error to the claimant.  Under the facts of 
this case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the claimant regarding what further evidence he 
should submit to substantiate his claim." Conway v. Principi, 
No. 03-7072 (Fed. Cir. Jan. 7, 2004).  The rating decision, 
statement of the case and the supplemental statements of the 
case provided process.

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence that would establish the 
claims.  Thus, he has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim and notice of how his claim was still 
deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the claim.  Pertinent VA records have been obtained.  The 
veteran has been examined.  The records satisfy 38 C.F.R. 
§ 3.326.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the claimant.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claim and the evidence necessary to complete 
the application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including VCAA, has 
been satisfied with respect to said issue on appeal.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Background

The veteran served in combat.  He sustained a gunshot wound 
to the right leg in which his femur was fractured.  This 
gunshot wound resulted in residual disability to the right 
knee and right hip.  

In June 1998, the veteran was afforded a VA examination.  At 
that time, the veteran related that he exercised and did gym 
work when he could, but found that his right hip was holding 
him back.  There was pain on exercise which he felt in the 
areas of the groin and buttock as well as the lateral aspect 
about the hip.  The examiner noted that the veteran had right 
leg shortening and walked with a little limp.  The veteran 
reported pain in the right hip area which radiated down to 
the ankle.  The worst pain was present about the fracture 
site with throbbing.  The veteran related that his right hip 
hurt after he was up too long and even when he was in bed at 
night.  Occasionally, he felt a sharp pain in the thigh and 
the hip with motion.  The veteran indicated that he had not 
noticed swelling.  He stated that he had soreness in the area 
of the right trochanter and just distally.  The pain bothered 
him with yard work.

Physical examination of the right knee showed relatively 
normal findings with flexion to 120 degrees without 
crepitation, fluid, or tenderness.  Quadriceps were strong.  
There was mild anterior Drawer's sign.  Lachman's test was 
normal.  Collateral ligaments were good.  

X-rays of the right knee showed some narrowing of the medial 
joint compartment.  There was a loss of the normal slight 
valgus relationship of the tibia to the femur, mild 
osteophyte formation about the femoral condyle.  The 
articular surface in close position to the anterior 
tubercular imminents to the area.  In addition, there was 
osteophytic processes seen on the superior pole of the 
articular surface of the patella.  

Subsequent VA treatment records show that the veteran 
complained of right hip and right knee pain.  In June 1998, 
it was noted that the veteran had moderate degenerative 
changes of the right hip and patella.  Right hip and knee 
pain was noted in April 2002.  

In July 2002, the veteran was afforded a VA examination.  At 
that time, the veteran related that he had pain in his right 
lower extremity and had been told that he could undergo a 
right hip replacement.  The veteran described the pain as 
going from the ankle to proximally into the right knee and 
then to the right hip.  He stated that the pain was 
constantly present and that sitting down usually relieved the 
pain, but walking and weather aggravated the pain.  

Physical examination revealed that the veteran appeared 
healthy with no gross deformities.  He stood up straight and 
walked without a limp.  Right knee range of motion was within 
normal limits.  There was some grinding palpable, but it was 
noted to not be painful.  Medial and collateral ligaments 
were intact.  Anterior and posterior cruciate ligaments were 
intact.  Lachman's and McMurray's testing were negative.  

In sum, the examiner stated that the only limitation of 
movement of function that he was able to detect was of the 
right hip.  He previously indicated that this limitation was 
on rotation.  The percentage of function loss due to pain 
would be 15 to 20 percent.  Although the veteran expressed 
that walking aggravated the pain, the examiner was not 
impressed enough to reevaluate the veteran after exercise.  
The same applied to cold weather.  The examiner noted that it 
was not feasible to expose the veteran to cold weather and 
then reevaluate him.  

In September 2003, the veteran testified at a Travel Board 
hearing.  At that time, he indicated that portions of the 
July 2002 VA examination were inaccurate and were 
inconsistent with the prior 1998 VA examination.  
Specifically, he indicated that he walked with a limp and had 
painful and limited motion of the right knee as well as 
painful and limited motion of the right hip.  The veteran 
indicated that he had pain on exercise and particularly with 
aggressive activities.  He reported that he took pain 
medication for relief.  With regard to his right knee, he 
related that he had some locking and grinding, but no 
instability or feelings of it being wobbly.  He stated that 
he was employed as a supervisor and had lost no time from 
work due to his right knee or right hip.  

Analysis

Before proceeding with its analysis of the veteran's claim 
for a higher evaluation for the right shoulder, the Board 
finds that some discussion of Fenderson v. West, 12 Vet. App 
119 (1999) is warranted.  In that case, the United States 
Court of Appeals for Veterans Claims (Court) emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case (such as this) 
in which the veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as "staged 
rating."  In this case, the disability has not significant 
changed and a uniform rating is warranted.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board noted that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.  

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The veteran's right knee disability is rated under Diagnostic 
Code 5010-5003.  Diagnostic Code 5010 provides that 
arthritis, due to trauma, substantiated by x- ray findings, 
is to be rated as degenerative arthritis, under Diagnostic 
Code 5003.  Under Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the joint is non-compensable, a rating of 10 percent is for 
application for each joint affected by limitation of motion.  

Under Diagnostic Code 5260, the rating schedule provides a 20 
percent rating where flexion is limited to 30 degrees, and a 
30 percent rating where flexion is limited to 15 degrees.  
Under Diagnostic Code 5261, the rating schedule a 20 percent 
rating where extension is limited to 15 degrees, and a 30 
percent rating for limitation to 20 degrees.  Full range of 
motion of the knee is zero to 140 degrees.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.

In a precedent opinion, the General Counsel (GC) of VA held 
that a veteran who has arthritis and instability in his knee 
may receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  In 
this case, the veteran does not have instability of the right 
knee.  Neither instability nor subluxation was demonstrated 
objectively.  The veteran testified that he did not have such 
right knee impairment.  Therefore, the veteran is rated based 
solely on his limitation/painful motion.

In order to warrant an evaluation in excess of 10 percent, 
the veteran must have actual limitation or the functional 
equivalent of limitation of extension to 15 degrees or the 
actual limitation of flexion or the functional equivalent of 
limitation of flexion to 30 degrees.  

The veteran complains of pain and loss of movement.  However, 
even considering his complaints of pain and loss of movement, 
nothing suggests actual limitation or the functional 
equivalent of flexion to 30 degrees or extension to 15 
degrees.  Specific range of motion testing has been 
undertaken in that regard.  The veteran was able to flex his 
right knee to 120 degrees in June 1998.  No impairment of 
extension was documented.  In July 2002, range of motion was 
reported as within normal limits.  

The veteran is competent to report that he has pain in his 
right knee and limited movement in his right knee.  He is 
competent to state that his activities are limited.  The 
veteran's testimony in that regard was credible.  The Board 
believes that he has a limp, has painful motion and some 
limitation of motion, and that his activities are negative 
impacted by his right knee impairment.  The Board duly notes 
that the veteran has right knee impairment due to a combat-
related wound.  

The Board accepts that the veteran has limitation of motion, 
limitation of function, and painful motion.  However, the 
functional impairment remains better than limitation of 
extension to 15 degrees or limitation of flexion to 30 
degrees, even taking into consideration the complaints of 
pain, excess fatigability, weakness, or any other functional 
impairment.  

Accordingly, with regard to the right knee, a rating in 
excess of 10 percent is not warranted. 

The Board notes that the veteran has been awarded separate 
ratings for scarring and leg shortening, but these issues are 
not within the Board's jurisdiction at this time.  

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's right knee disability has caused 
marked interference with his employment beyond that 
contemplated by the assigned rating.  The veteran reports 
that he is employed full-time in a supervisory position and 
has lost no time from work.  This disability has not required 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.

Accordingly, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


ORDER

An evaluation in excess of 10 percent for right hip arthritis 
is denied.   


REMAND

During his Travel Board hearing, the veteran complained of 
the adequacy of the July 2002 VA examination in regard to the 
evaluation of the right hip.  The Board agrees that the 
examination was grossly inadequate.  The examiner at one 
point described motion of the right hip as almost "nil" and 
then reported range of motion as being within normal limits.  
There was a complete absence of a report of the veteran's 
range of motion in degrees, although a referred range of 
normal was reported.  Furthermore, this examiner's referenced 
range of normal was inconsistent with VA regulation.  

For this reason, the Board finds that the veteran should be 
afforded a new VA examination of the right hip.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.  

2.  VCAA should continue to be followed.  

3.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's arthritis of the right hip.  
The examiner should perform range of 
motion testing and report the veteran's 
range of motion in degrees.  The examiner 
should state at what point the veteran 
exhibits painful motion.  

If upon completion of the requested actions, the claim 
remains denied, the case should be returned after compliance 
with requisite appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



